The opinion of the court was delivered by
Kaul, J.:
This is an appeal from a summary judgment of the district court entered in favor of defendants-appellees, The Haskell County Planning Board and the Members thereof, in a declaratory judgment action. Plaintiffs-appellants also appeal from an order of the district court dismissing the action as to the defendant, appellee, Adel Throckmorton, State Superintendent of Public Instruction.
The action arises out of the same controversy involved in a companion case entitled: Board of Satanta v. Grant County Planning *322Board, 195 Kan. 640, 408 P. 2d 655, decided by this court on December 11, 1965.
The facts in the instant case are similar to those involved in the companion case. The issues of law appear to be identical in the two actions and on oral argument, before this court, appellants’ counsel conceded such to be the cáse.
The same basic question was presented in both cases: Is the State Superintendent authorized to conclusively determine whether “gray-area” shall be transferred from one planning unit to another? The question was resolved in the affirmative in Board of Satanta v. Grant County Planning Board, supra, and that opinion is adopted and incorporated herein as controlling and determinative of the issues raised in this appeal.
It would serve no useful purpose to restate the reasons for our previous decision.
The judgment is affirmed.